DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a skin-piercing element” in claim 21; and
“a skin-piercing element” of claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 33 is objected to because of the following informalities:
in claim 33, line 10: “are” should be “is”; and
in claim 33, line 15: “(d)” should be “(c)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24, 26-27, 29-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an acceptable range” in line 11, “the acceptable range” in line 14, “the acceptable range” in line 19, and “the acceptable range” in line 22, which are relative terms that render the claim indefinite.  The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At best, the specification teaches that: “As used herein, ‘acceptable range’ includes values considered to be ‘normal’”. However, “normal” is also a relative term.  It is not clear what range of values is considered to be acceptable or normal, as opposed to not acceptable or normal for a given subject, population, condition, etc. 
Claim 1 recites “administering one or more essential vitamin or essential mineral to said subject when the one or more indicia of body chemistry and/or bodily function is not within the acceptable range” in line 20-22 and “means for delivering one or more treatments to said subject when the one or more indicia of body chemistry and/or bodily function is not within the 
Claims 20-24, 26-27, 29-30, and 32 are rejected by virtue of their dependence from claim 19.
Claim 33 recites “an acceptable range” in line 10, “the acceptable range” in line 14, “the acceptable range” in line 20, and “the acceptable range” in line 23, which are relative terms that render the claim indefinite.  The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At best, the specification teaches that: “As used herein, ‘acceptable range’ includes values considered to be ‘normal’”. However, “normal” is also a relative term.  It is not clear what range of values is considered to be acceptable or normal, as opposed to not acceptable or normal for a given subject, population, condition, etc. 
Claim 33 recites “a delivery mechanism built into the device” in lines 21-22 used to administer “one or more essential vitamin or essential mineral to said subject…when the one or more indicia of body chemistry and/or bodily function is not within the acceptable range”, but it is not clear if this recitation is the same as, related to, or different from “an injector for delivering 
Claim 34 is rejected by virtue of its dependence from claim 33. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 26-27, 29-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0200838 (Goldberger)(previously cited), in view of U.S. Patent Application Publication No. 2011/0313390 (Roy)(previously cited), and further in view of WO 02/43566 (Baum)(previously cited).
Goldberger discloses (a) means for monitoring one or more indicia of body chemistry and/or bodily function of a subject to whom said device is associated in close proximity thereto (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraph 0062 of Goldberger), and (d) means for associating said device in close proximity to said subject (the arm band 802 or the pressure cuff 710 of Goldberger), and the step of (2) monitoring one or more indicia of body chemistry and/or bodily function of said subject (monitoring glucose and 
Roy discloses a closed loop system in which glucose (a nutrient), glucagon, or insulin is delivered based on the amount of measured glucose level being within or outside a predetermined range (abstract, paragraphs 0008,0010-0013, 0036, 0040, 0043, 0073, and 0100-0102 of Roy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the glucose, glucagon, and insulin delivery systems and the processor that determines delivery of glucose, glucagon, and insulin based on the measured amount of glucose level being within or outside a predetermined range, as disclosed by Roy, since it would ensure that the glucose level of the user is maintained at a safe level.
Roy discloses a closed loop system in which glucose (a nutrient), glucagon, or insulin is delivered based on the amount of measured glucose level being within or outside a predetermined range (abstract, paragraphs 0008,0010-0013, 0036, 0040, 0043, 0073, and 0100-0102 of Roy).  Baum discloses that nutritional supplements such as vitamin A, C, or D may be administered along with glucose or glucagon (pages 7-8 and 12-13 of Baum).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include provide storage and a delivery system for the administration of vitamin A, C, or D (like the storage and delivery systems for glucose, glucagon, and insulin in Roy) and supply said vitamin along with the glucose or glucagon in the combination since it would provide nutritional benefits to the subject.   
With respect to claim 19, the combination teaches or suggests a method for administration of essential vitamins or essential minerals to a subject in need thereof (the 
(1) associating a device in proximity to the subject in need thereof, said device comprising:
(a) means for monitoring one or more indicia of body chemistry and/or bodily function of the subject to whom said device is associated in proximity thereto, wherein the body chemistry and/or bodily function indicates whether the subject is in need of an essential vitamin or essential mineral (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraph 0062 of Goldberger),
(b) means for determining whether said one or more indicia of body chemistry and/or bodily function is within an acceptable range (the processor of Roy that determines whether the measured amount of glucose level is within or outside a predetermined range),
(c) means for alerting said subject that it is time to deliver, and/or means for delivering one or more treatments to said subject when the one or more indicia of body chemistry and/or bodily function is not within the acceptable range (the glucose delivery system of Roy and the vitamin delivery system for the vitamin A, C, or D of Baum), and
(d) means for associating said device in proximity to said subject (the arm band 802 or the pressure cuff 710 of Goldberger),

(3) identifying an indicia from the one or more indicia of body chemistry and/or bodily function that is not within the acceptable range (identifying whether the measured amount of glucose level is within or outside a predetermined range of Roy);
(4) administering one or more essential vitamin or essential mineral to said subject when the one or more indicia of body chemistry and/or bodily function is not within the acceptable range (delivery of glucose, glucagon, and insulin of Roy and the vitamin A, C, or D of Baum based on the measured amount of glucose level being within or outside a predetermined range); and
(5) repeating steps (2) - (4) at time intervals (the measurement and thus delivery at predetermined intervals; paragraphs 0011, 0015, 0045-0046, and 0064 of Goldberger).
With respect to claim 20, the combination teaches or suggests that the device further comprises a capillary micro-fluidic cartridge blood delivery system (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraphs 0039, 0051, 0054, 0057, 0062, and 0093-0094 of Goldberger).
With respect to claim 21, the combination teaches or suggests that a sample of a body fluid is generated by a skin-piercing element (the lancet 220 of Goldberger), and the sample enters a detection zone via said capillary micro-fluidic cartridge blood delivery system (see the cassette of FIG. 2 of Goldberger).

With respect to claim 23, the combination teaches or suggests that the lancet (the lancet 220 of Goldberger) further comprises at least one actuator (the launching mechanism 230 of Goldberger) that effects a lancet movement to generate the incision and/or puncture by the lancet.
With respect to claim 24, the combination teaches or suggests that said lancet is part of a replaceable cartridge (the lancet 220 of Goldberger and FIG. 2 of Goldberger).
With respect to claim 26, the combination teaches or suggests that said device is capable of measuring more than one analyte simultaneously from a single sample (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraph 0062 of Goldberger), wherein the more than one analyte are in said body chemistry.
With respect to claim 27, the combination teaches or suggests that said device has multiple immunochromatographic pathways fed by the single sample, thereby rendering the device capable of measuring more than one analyte simultaneously from the single sample (the plurality of pathways of Goldberger; paragraph 0062 of Goldberger).
With respect to claim 29, the combination teaches or suggests that the device further comprises a port for data sharing or charging (the wireless or wired link of Goldberger; paragraphs 0047-0048, 0064 of Goldberger).
With respect to claim 30, the combination teaches or suggests that the device further comprises a wireless transmitter (the wireless link of Goldberger; paragraphs 0047-0048, 0064 of Goldberger).

With respect to claim 33, the combination teaches or suggests a method for administration of essential vitamins or essential minerals to a subject in need thereof (the automated administration of glucose of Roy and the vitamin A, C, or D of Baum), on an as needed basis, said method comprising:
(1) associating a device in proximity to the subject in need thereof, said device comprising:
(a) a skin-piercing element (the lancet 220 of Goldberger) that delivers a blood sample from the subject to a detection zone that detects one or more indicia of body chemistry and/or bodily function of the subject to whom said device is associated in proximity thereto, wherein the body chemistry and/or bodily function indicates whether the subject is in need of an essential vitamin or essential mineral and wherein the device compares the one of more indicia to a database to determine whether the indicia are within an acceptable range (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraph 0062 of Goldberger; the processor of Roy that determines whether the measured amount of glucose level is within or outside a predetermined range),
(c) an audible or silent alarm indicating it is time to deliver the essential vitamin or essential mineral and/or an injector for delivering one or more essential vitamin or essential mineral treatments to said subject when the one or more 
(d) a strap, a clamp, a bracket, or an adhesive for associating said device in proximity to said subject (the arm band 802 or the pressure cuff 710 of Goldberger),
(2) monitoring the one or more indicia of body chemistry and/or bodily function of said subject (monitoring glucose and different analytes; paragraphs 0002, 0037-0038, 0042-0043, 0057-0058, 0074, 0062, 0089, and 0091 of Goldberger);
(3) identifying an indicia from the one or more indicia from of body chemistry and/or bodily function that is not within the acceptable range (identifying whether the measured amount of glucose level is within or outside a predetermined range of Roy);
(4) administering one or more essential vitamin or essential mineral to said subject by a delivery mechanism built into the device when the one or more indicia of body chemistry and/or bodily function is not within the acceptable range (delivery of glucose, glucagon, and insulin of Roy and the vitamin A, C, or D of Baum based on the measured amount of glucose level being within or outside a predetermined range); and
(5) repeating steps (2) - (4) at time intervals (the measurement and thus delivery at predetermined intervals; paragraphs 0011, 0015, 0045-0046, and 0064 of Goldberger).
With respect to claim 34, the combination teaches or suggests that the administering comprises administering one or more essential vitamin (the delivery system for the vitamin A, C, or D of the combination).

26 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberger, in view of Roy, and further in view of Baum, and further in view of U.S. Patent Application Publication No. 2009/0069743 (Krishnamoorthy).
The combination teaches or suggests that said device is capable of measuring more than one analyte simultaneously from a single sample (the plurality of cassettes of FIG. 2 or the plurality of pathways of Goldberger; paragraph 0062 of Goldberger).  Krishnamoorthy teaches that more than one capture antibody in a single path can be used to detect more than one analyte (paragraph 0142 and FIGS. 31-32 of Krishnamoorthy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use more than one capture antibody in one of the blood analyte measuring elements of Goldberger since it permits the detection of more than one analyte for a better overall picture of the subject’s status.
With respect to claim 26, the combination teaches or suggests that said device is capable of measuring more than one analyte simultaneously from a single sample, wherein the more than one analyte are in said body chemistry (the plurality of capture antibodies in one of the blood analyte measuring elements of Goldberger).

Response to Arguments
The Applicant’s arguments filed 4/15/2021 have been fully considered.
Specification
In view of the amendments to the specification filed on 4/15/2021, the objections to the specification are withdrawn.
Drawings
In view of the claim amendments filed on 4/15/2021, the drawing objections to the specification are withdrawn.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The Applicant asserts that the skin-piercing element in claim 21 should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The Examiner respectfully disagrees.  The term contains a nonce word “element” that is only associated with a function “skin-piercing” (see MPEP 2181).  There is no corresponding structure.  Thus, an interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is proper.
Claim objections
In view of the claim amendments filed on 4/15/2021, the previous claim objections are withdrawn.
There are new grounds of claim objections that were necessitated by the claim amendments filed on 4/15/2021.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
With respect to the indefiniteness for the recitation “acceptable range” in claim 1, the Applicant asserts:

    PNG
    media_image1.png
    249
    950
    media_image1.png
    Greyscale

This argument is not persuasive.  The specification provides at paragraph 0109 that “As used herein, ‘acceptable range’ includes values considered to be ‘normal’”.  However, this 
Also, the specification does not describe where to look so as to determine what is normal or acceptable.  As to the FDA, the specification mentions that this federal agency provides recommended “dosages of vitamins and minerals to be consumed on a daily basis” (paragraph 0108), but has also “unwittingly added to the misconception that more is better with regards to vitamins and minerals, by emphasizing the risks of insufficient intake levels” (paragraph 0019).  With such teachings, the Applicant’s assertion to simply look at the FDA’s guidelines is undercut by the specification and still does not address what kind of ranges for the vitamins and minerals are acceptable since, according to the specification, the FDA discloses only what are the recommended daily amounts to ingest, not acceptable ranges inside a subject.
Also, there are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 4/15/2021.
Prior art rejections
The Applicant asserts that 

    PNG
    media_image2.png
    421
    959
    media_image2.png
    Greyscale


With respect to claim 32, this claim was previously rejected over the combination of Goldberger, Roy, and Baum.  However, the Applicant made no arguments traversing this rejection and the Examiner cannot find a reason to withdraw it.  Further, the combination of Goldberger, Roy, and Baum disclose all the features of claims 19-24, 26-27, 29-30, and 32-34.  For example, the combination teaches the administration of vitamin A, C, or D based on the measured amount of glucose level when the glucose level is compared to a predetermined range.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791